

Exhibit 10.17


 
Notice of Grant of Restricted Stock
Director
 
Eclipsys Corporation
ID: 65-0632092
 
 
[name of recipient]
[address of recipient]
 
 
Grant Number: ______________________
Plan: 2005 Stock Incentive Plan
 
Effective ___________ (the “Grant Date”), you have been granted the right to
purchase, at a price of $0.01 per share, ___________ [No. of shares] shares (the
“Shares”) of common stock of Eclipsys Corporation (the "Company"). You must pay
the aggregate purchase price for the Shares to the Company by cash, check or
other method acceptable to the Company within 30 days of the date of this Notice
or the Company may cancel the grant.
 
This notice is a “Grant Notice” as described in the Restricted Stock Agreement
between you and the Company (the “Agreement”). This grant is made under, and
this grant and the Shares are subject to and governed by the terms and
conditions of this notice, the Agreement, including the restrictions on transfer
set forth therein, the Company's 2005 Stock Incentive Plan (the “Plan”), and any
other applicable written agreement between you and the Company. By your
acceptance and payment for the Shares, you agree to such terms and conditions
and confirm that your receipt of and payment for the Shares is voluntary.
 
For purposes of this Notice, (i) “Vesting Date” means each June 1 and December
1; and (ii) a complete calendar month will begin on the first day of each
calendar month and end on the last day of that calendar month. Subject to the
Agreement, on the Vesting Date that is on or immediately following the first
anniversary of the Grant Date (the “First Vesting Date”), there shall vest a
number of the Shares equal to the sum of (A) 20% of the total number of Shares
and (B) a number of Shares equal to the product of 1.667% of the total number of
Shares and the number of complete calendar months, if any, elapsed during the
period beginning on the first anniversary of the Grant Date and ending on the
First Vesting Date. On each of the eight Vesting Dates next succeeding the First
Vesting Date, there shall vest an additional number of Shares equal to 10% of
the total number of Shares, except that the number of Shares vesting on the last
of such eight succeeding Vesting Dates will be less than 10% of the total number
of Shares if and to the extent that the number of Shares Vesting on the First
Vesting Date exceeded 20% of the total number of Shares. Unless otherwise
provided in the Agreement or in another written agreement between you and the
Company, (i) no Shares will vest before the First Vesting Date, (ii) vesting of
Shares will occur only on Vesting Dates, without any ratable vesting for periods
of time between Vesting Dates, and (iii) all Shares will be vested by the fourth
anniversary of the First Vesting Date as long as all conditions to vesting are
satisfied.
 
Except as otherwise provided in the Plan, the Agreement, or a separate written
agreement between you and the Company signed by an executive officer of the
Company, termination of your service as a member of the Company’s Board of
Directors for any reason will result in cessation of vesting, cancellation of
this grant, and forfeiture to the Company of any Shares not vested at the time
your service as a director terminates, unless you are then or are then becoming
an employee of the Company (as defined in the Plan).
 
If you cease to be a director of the Company in connection with a Change in
Control Event (as defined in the Plan) for any reason other than voluntary
resignation from the Board, which Board will continue in place following the
Change in Control Event, then upon such a cessation of your directorship all of
the Shares will vest and become free of contractual restrictions on transfer.
 
The Prospectus for the Plan, the Plan document and the Company’s Annual Report
on Form 10-K, and other filings made by the Company with the Securities and
Exchange Commission are available for your review on the Company’s internal
employee web site. You may also obtain paper copies of these documents upon
request to the Company’s HR department.
 
No representations or promises are made regarding the duration of your
employment or service, vesting of the Shares, the value of the Company's stock
or this grant, or the Company's prospects. The Company provides no advice
regarding tax consequences or your handling of the Shares; you agree to rely
only upon your own personal advisors. 
 
 
ECLIPSYS CORPORATION
 
By:      
Name & Title
 


